Citation Nr: 1138627	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1990.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral plantar fasciitis and assigned a noncompensable rating effective November 6, 2003.  The Baltimore, Maryland, RO currently has jurisdiction over the Veteran's claims file. 

The Veteran presented testimony before a Decision Review Officer (DRO) at the Montgomery, Alabama, RO in August 2005.  A transcript of that hearing is of record.  

In an April 2009 decision, the Board granted the Veteran's claim for entitlement to an initial compensable rating for bilateral plantar fasciitis, assigning a 10 percent evaluation effective November 16, 2003.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate the April 2009 Board decision to the extent that an initial rating in excess of 10 percent had been denied and remand the appeal to the Board.

In February 2010, the Court issued an Order that granted the Join Motion and remanded that part of the Board's decision that denied entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral plantar fasciitis for compliance with the instructions in the motion.

In February 2011, the Board remanded the case for additional development.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with such remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is manifested by tenderness, mild loss of function, pain, soreness, swelling, fatigability, a lack of endurance, flare-ups, forefoot malalignment, an absence of arch on weight bearing, moderate pronation, and apropulsive and antalgic gait with use of corrective shoes and orthotic inserts, without evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation not improved by orthopedic shoes or appliances, approximating no more than severe bilateral acquire flatfoot.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no higher, for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2011).  This notice must be provided prior to an initial unfavorable decision on the claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating, or that is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice provided in December 2003 before service connection was granted, and the notice provided in March 2006 before the claim was readjudicated in the June 2008 supplemental statement of the case were legally sufficient, VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the AOJ has obtained the Veteran's VA and private treatment records and has provided her with two VA examinations.  The Veteran has not indicated that there are any outstanding treatment records she wished VA to obtain.  Moreover, the Board is satisfied that the AOJ substantially complied with the Board's February 2011 remand directives.  See D'Aries, supra.  The Board notes that it directed the AOJ to obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in Washington, D.C., dated since January 2010, and to schedule the Veteran for a VA foot examination to determine the degree of severity of, and to identify all residuals attributable to her service-connected bilateral fasciitis.  In this regard, the Board notes that, on remand, the AOJ acquired the Veteran's VA treatment records, dated from October 2008 to March 2011, and that she was afforded a VA foot examination in June 2011, in substantial compliance with the Board's remand directives.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

The Veteran was originally granted service connection for plantar fasciitis in a May 2004 rating decision and was assigned a noncompensable disability rating effective November 6, 2003, the date of her original service connection claim.  She appealed the propriety of the initially assigned noncompensable rating and, in an April 2009 decision, the Board assigned the Veteran an initial 10 percent rating.  The Veteran continues to disagree with her rating assignment and contends that her service-connected plantar fasciitis should be assigned a higher initial rating.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2011).  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155 (2011); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the Veteran.  See id.

Disabilities of the feet are governed by the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.  The RO had previously determined that the most closely analogous diagnostic code pertaining to the Veteran's bilateral plantar fasciitis is 38 C.F.R. § 4.71a, Diagnostic Code 5276, which pertains to acquired flatfeet.  In this regard, the Board notes that 38 C.F.R. § 4.20 provides that when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  

Under DC 5276, a 10 percent rating is warranted for moderate flatfeet (bilateral or unilateral) with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  Id.  A severe flatfoot disability, manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, warrants a 20 percent rating if unilateral and a 30 percent rating if bilateral.  Id.  A pronounced flatfoot disability, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, warrants a 30 percent rating if unilateral and a 50 percent rating, the maximum rating available under this diagnostic code, if bilateral.  Id.

The Board observes that, as the Veteran's bilateral foot disability is manifested by tenderness, mild loss of function, pain, soreness, swelling, fatigability, a lack of endurance, flare-ups, forefoot malalignment, an absence of arch on weight bearing, moderate pronation, and apropulsive and antalgic gait with use of corrective shoes and orthotic inserts.  Moreover, at the time of the Veteran's June 2011 VA examination, she was diagnosed with bilateral plantar fasciitis with heel spur syndrome associated with pes planus foot construct.  Therefore, the Board finds that the Veteran's bilateral foot disability is most appropriately rated by analogy to DC 5276, as relevant to acquired flatfeet.  

In reaching this determination, the Board has specifically considered whether it would be more appropriate to rate the Veteran's bilateral plantar fasciitis under DC 5284, which pertains to injuries of the foot not described by other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  Under DC 5284, a 10 percent rating is warranted when a foot injury is productive of a moderate disability.  Id.  A 20 percent rating is warranted when a foot injury is productive of a moderately severe foot disability, and a 30 percent rating is warranted when a foot injury is productive of a severe disability.  A maximum rating of 40 percent may be assigned if loss of use of a foot is demonstrated.  See note following Diagnostic Code 5284.  As discussed previously, as the Veteran's bilateral foot disability is manifested by symptoms that are specifically covered under DC 5276, the Board finds that such diagnostic code, rather than the general criteria under DC 5284, is the most appropriate diagnostic code under which to rate her bilateral plantar fasciitis. 
 
The Veteran is currently assigned a 10 percent disability rating for plantar fasciitis.  Based on a thorough review of all of the evidence of record, including VA examination reports, VA and private treatment records, and the Veteran's lay statements, the Board finds that a disability rating of 30 percent, but no higher, is warranted for the Veteran's service-connected plantar fasciitis.

In reaching this determination, the Board has carefully considered the evidence of record pertaining to the Veteran's bilateral plantar fasciitis.  The Veteran first underwent a VA compensation and pension (C&P) examination in March 2004.  At the examination, she reported being told that she had stress fractures during service and that she had been recently diagnosed with plantar fasciitis.  She indicated that her right foot bothered her more than her left.  Physical examination of the Veteran's feet revealed tenderness over the first and second metatarsal bones, left greater than right, as well as tender, tight plantar fascia of both feet, right greater than left.  An x-ray report revealed that the Veteran had hallux valgus.  The examiner diagnosed the Veteran with plantar fasciitis, right greater than left, and indicated that the Veteran had mild loss of function due to pain.

Private treatment records from J. W. McKee, D.P.M., reveal that the Veteran received treatment for pain in the left first metacarpophalangeal joint (MPJ).  She was initially diagnosed with hallux valgus and hallux rigidus functional in February 2004.  She underwent a McBride's bunionectomy with cheilectomy of the left first metatarsal in April 2004.  In June 2004, she was noted to have soreness on the plantar aspect of the first MPJ of the left foot.  The Veteran also had mild swelling and had formed some keyloid due to prior intense swelling.  In August 2004, she was noted to have pain focused on the plantar aspect of the first MPJ with palpable medial sesamoid with tenderness on range of motion and on direct palpation.  The Veteran reported that she felt better when she favored the foot laterally and got pressure off the ball of the first metacarpal phalangeal (MP) joint. It was noted that the Veteran was wearing arch supports, which she reported were not addressing her problem.  The first MPJ was reported to have great range of motion.  Dr. McKee recommended accommodative orthotics with first metahead relief and anti-inflammatories as needed.

An April 2005 opinion provided by a regional office medical officer revealed that the Veteran's service-connected plantar fasciitis was not related to her hallux valgus.  The medical officer provided information regarding both conditions that indicated that plantar fasciitis involved the fascia and deeper subcutaneous tissues and muscle whereas hallux valgus, with its accompanying bunion, was a common deformity of the forefoot (bone, not tissue).  

The Veteran testified at an August 2005 hearing before a DRO that she had constant pain from the heels to the balls of both of her feet.  She reported having to walk on the sides of her feet.  She also reported that the bottoms of her feet were tender to the touch and that her feet would become swollen.  She denied wearing any orthopedic-type shoes but indicated that she wore tennis shoes and Birkenstock sandals.  The Veteran described a tissue, rather than a bone-type, pain, and reported that her feet were in constant pain no matter whether she was sitting, standing or walking, but that the pain increased in severity when she used her feet. 

The Veteran's VA treatment records reveal that in November 2008, she sought treatment for pain in the ball of her left foot at a VA podiatry clinic.  She described the pain as being a dull, aching pain.  Examination of her left foot produced pain with pressure beneath the tibial sesamoid.  X-rays taken of her left foot revealed a previous osteotomy and no definite evidence of a recurrent hallux valgus deformity.  The formation of a plantar spur of the os calcaneus was noted.  The VA physician assessed that the Veteran had sesamoiditis.  The Veteran was treated with a cortisone injection into the tibial sesamoid area.  Subsequent visits to the VA podiatry clinic in December 2008, February 2009, June 2009, December 2009, September 2010, December 2010, and March 2011 yielded very similar results.  Further treatment for the Veteran's pain included subsequent cortisone injections, prescribed pain medication, and the fitting and continued use of orthotics.  

The Veteran was afforded a recent VA foot examination in June 2011.  At her examination, she described her plantar fasciitis as becoming progressively worse since onset.  She explained that current treatment provided only partial relief for her symptoms.  The Veteran described her bilateral foot symptoms as including pain, fatigability, and a lack of endurance when standing or walking.  Pain was identified in the medial longitudinal arch, the tibial sesamoid, and in the heel of both feet.  The Veteran described having flare-ups of her foot pain lasting less than one day as frequently as one or more times per week.  She described having functional limitations, including only being able to stand for 15 to 30 minutes, and an inability to walk for more than a few yards.  She described having to use corrective shoes and orthotic inserts to support her arches.  

Physical examination of the Veteran's feet revealed tenderness involving the medial band of the plantar fascia, along the medial longitudinal arch and medial process of the calcaneal tuberosity secondary to heel spur syndrome and plantar fasciitis in both feet.  No skin or vascular abnormality was noted and no evidence of malunion or nonunion of the tarsal or metatarsal bones was noted on either foot.  The examiner noted that the Veteran had forefoot malalignment and an absence of arch when bearing weight, bilaterally.  A bilateral valgus alignment of three degrees was also noted.  The weight bearing line was found to be over the great toe for each foot and inward bowing of the right foot was noted when bearing weight.  Notably, the examiner noted moderate pronation in both feet.  The examiner noted no other deformity on examination.  The Veteran's gait was noted as apropulsive and antalgic.  X-rays of both feet revealed some arthritic changes.  Based on examination results, the examiner diagnosed the Veteran with bilateral plantar fasciitis with heel spur syndrome associated with pes planus foot construct.  The examiner noted that the Veteran's bilateral foot disability had a moderate effect on many of her daily activities, including chores, shopping, and traveling, and that it prevented her from exercising or participating in sports.  Additionally, a severe effect on recreation was noted, but no effect was noted on other activities of daily living, including driving, dressing, feeding, and grooming.  

Based on the evidence of record, and particularly the results of the Veteran's June 2011 VA examination, the Board finds that the disability picture associated with the Veteran's service-connected bilateral plantar fasciitis most closely approximates the criteria for a 30 percent disability rating, but no higher, under DC 5276.  She has consistently and frequently noted accentuated pain on use and upon manipulation.  She has additionally noted having swelling of her feet upon use.  Most notably, VA examination results revealed that she has moderate pronation in both feet.  These symptoms closely resemble the criteria necessary to make a finding of a severe bilateral flatfoot disability under DC 5276.

While the Veteran's bilateral foot disability has been shown to have symptoms indicative of a severe acquired flatfoot disorder, it has not been shown to have symptoms indicative of a pronounced bilateral flatfoot disorder.  Though moderate pronation and tenderness have been noted, the Veteran does not have marked pronation or extreme tenderness of the plantar surfaces.  Additionally, her bilateral foot disability has not been shown to have marked inward displacement, or severe spasms of the tendo achillis on manipulation, which are symptoms indicative of a 50 percent disability rating.  

In making this determination, the Board has also considered whether separate ratings under Diagnostic Code 5284 are warranted for each foot.  However, the evidence does not support the conclusion that the Veteran's plantar fasciitis has resulted in a "moderately severe" or "severe" level of impairment in each foot, as would be required to reach a combined disability rating in excess of her now assigned 30 percent rating.  While the June 2011 VA examiner noted that the Veteran had tenderness in both feet and moderate pronation, and indicated that the Veteran's disability had significant effects on her general occupation, wherein it decreased her mobility, he indicated that her disability had only moderate effects on her ability to complete chores, shopping, and traveling.  Moreover, while her disability was noted to have a severe effect on her recreation abilities, it was also noted to have no effect on other daily living activities, including driving, grooming, and dressing.  Further, at no time has the Veteran's foot disability been noted by a VA examiner or other medical expert to result in "moderately severe" or "severe" impairment.  Finally, the symptoms associated with her disability more closely resemble the symptoms described in the rating criteria of DC 5276, making that diagnostic code all the more appropriate.  Therefore, the Board finds that the Veteran's bilateral plantar fasciitis does not result in a "moderately severe" or "severe" level of impairment of each foot, and accordingly, separate ratings under Diagnostic Code 5284 are not warranted.  Similarly, the Veteran has not shown to have a loss of use of either of her feet, as would be required for a 40 percent disability rating under DC 5284.

The Board has also considered the other diagnostic criteria related to the feet to determine whether a higher or separate rating is warranted under any other provision.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is dependent on the facts of a particular case).  

While the Veteran has been noted to have hallux valgus and hallux rigidus during the course of the appeal, the Board finds that she is not entitled to a higher or separate rating under DC 5280 or DC 5281, respectively.  In this regard, the Board observes that, the April 2005 opinion provided by a regional office medical officer revealed that the Veteran's service-connected plantar fasciitis was not related to her hallux valgus.  Moreover, in light of the medical officer's reasoning that indicated that plantar fasciitis involved the fascia and deeper subcutaneous tissues and muscle whereas hallux valgus was a common deformity of the forefoot (bone, not tissue), the Board finds that such reasoning can also be applied to hallux rigidus as such pertains to painful flexion deformity of the great toe in which there is limitation of motion at the metatarsophalangeal joint.  See Dorland's Illustrated Medical Dictionary, 811 (30th ed., 2003).  Therefore, the Board finds that DCs 5280 and 5281 pertaining to hallux valgus and hallux rigidus, respectively, are not for consideration.  

Moreover, as there is no evidence of weak foot, claw foot, anterior metatarsalgia, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones associated with the Veteran's bilateral plantar fasciitis, Diagnostic Codes 5277, 5278, 5279, 5282, and 5283, respectively, are not for consideration. 

The Board has finally considered other provisions which might provide for a higher evaluation with respect to the issue on appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate to pain and any resulting functional impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 5276, does not evaluate the Veteran's foot disability with respect to range of motion; therefore, sections 4.40 and 4.45, with respect to pain on motion, are not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Additionally, the rating criteria under DC 5276 specifically contemplate pain on manipulation and use.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral foot disability; however, the Board finds that her symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral foot disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of her bilateral foot disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for her service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected disability may interfere with her employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the record reflects that the Veteran is currently employed full-time.  See June 2011 VA examination report.  Therefore, a claim for a TDIU is not raised by the Veteran or the record and further consideration of such is not necessary.

Accordingly, a review of the evidence of record indicates that the symptomatology associated with the Veteran's service connected bilateral plantar fasciitis will allow for the assignment of a 30 percent evaluation.  Therefore, an initial rating of 30 percent, but no higher, is granted.  In denying a rating in excess of 30 percent, the Board finds that a preponderance of the evidence is against the Veteran's claim and, therefore, the benefit of the doubt doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107.



ORDER

An initial 30 percent rating, but no higher, for bilateral plantar fasciitis is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


